Citation Nr: 1423613	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether income in the form of a check for salary of $3,846 was properly counted in the calendar year beginning January 1, 2011.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the VARO in Sioux Falls, South Dakota.


FINDING OF FACT

The income in dispute was received in the calendar year beginning January 1, 2011. 


CONCLUSION OF LAW

The income in dispute was properly counted as income in the calendar year beginning January 1, 2011.  38 U.S.C.A. §§ 503, 1503, 1521, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.252, 3.260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case presents a narrow issue.  The Veteran is in receipt of a non-service connected pension based on his wartime service.  See 38 U.S.C.A. § 1521(a).  There are threshold and income requirements for receipt of this pension, but there is no dispute in this case as to entitlement or the manner in which the income the Veteran has received has been counted.  Rather, the Veteran has challenged the fact that a check he received for $3,846, which represented the salary paid to him for the period December 20, 2010 to December 31, 2010, was counted in the calendar year beginning January 1, 2011, thus increasing his countable income for that year and consequently reducing the amount of his pension.  For the following reasons, the Board finds that the income was counted for the correct calendar year pursuant to the applicable laws and regulations.

The Veteran was in receipt of pension benefits until February 1, 2007, at which time he became Chairman of the Sisseton Wahpeton Oyate Tribe (SWOT).  At that time, the income he received from this job resulted in his countable income exceeding the threshold; his pension was thus discontinued.  Once his employment with the SWOT was terminated as of December 31, 2010, he stopped receiving income from this source and sought reinstatement of his pension benefits.  He did, however, receive his final check based on this employment, in the amount of $3,846, on January 6, 2011.

When the RO reinstated the Veteran's pension benefits, it considered the $3,846 as countable income for the calendar year beginning January 1, 2011, and based the pension payment on this amount combined with the other income and expenses of the Veteran.  The Veteran contends that, because the check was for services performed prior to January 1, 2011, it should not have been counted for the calendar year beginning on that date.  The Veteran noted that the Tribal Offices were closed due to bad weather on December 31, 2010, and that he could not be present prior to that date due to his medical condition and hospitalization.  The Veteran submitted letters from his payroll manager and a registered nurse in support of his contentions.

The Veteran's statements are competent and credible, and the Board accepts that he would have been paid the $3,846 prior to January 1, 2011, had it not been for his poor health, bad weather, and other factors beyond his control.  VA law and regulations are clear, however, that income must be counted in the year it is received, and there are no exceptions to this rule that would apply in this case.  When determining annual income, all payments of any kind or from any source, including income, shall be included.  38 U.S.C.A. § 1503(a).  Income will be counted for the calendar year in which it is received and total income for the full calendar year will be considered except as provided in § 3.260.  38 C.F.R. § 3.252(c).  For entitlement to pension, income is counted in the calendar year in which it is received, except for exceptions that include installments, delayed determinations, proportionate income limitations, and rate changes.  38 C.F.R. § 3.260.  No provision of VA law or regulation provides for an exception to the general rule that income is counted for the calendar year in which it is received because the income would have been received earlier but for events beyond a recipient's control, such as bad health or weather.

The Board is sympathetic to the Veteran's arguments are of fairness and equity, as the record reflects that he has severe health impairments and was not responsible for the timing of the receipt of his last paycheck after the conclusion of the 2010 calendar year.  The Board, however, is bound by VA laws and regulations, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c); 38 C.F.R. § 20.101(a); Cutler v. Derwinski, 2 Vet. App. 336, 337-38 (1992) (although the appellant contended the statute and regulations relating to pension would be "fairer" if a Worker's Compensation settlement were apportioned over the number of years to which it applied, neither the Board nor the Court could do other than apply the clear language of the statutes and regulations requiring income be counted in the year received).

As the laws and regulations require that income be counted for the year in which it is received and no exception applies based on the facts of this case, the claim seeking that the income be counted differently must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The preponderance of the evidence is thus against the claim, and the benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b).  Moreover, as the Board accepts the facts as claimed by the Veteran, it is the law that is dispositive in this case, and the Veterans Claims Assistance Act of 2000 (VCAA) is therefore inapplicable.  38 C.F.R. § 3.159(b)(3)(ii) (noting that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (providing that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).



ORDER

Income in the form of a check for salary of $3,846 was properly counted in the calendar year beginning January 1, 2011; the claim that the income was counted for the incorrect year is therefore denied.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


